Case 2:19-cv-00828-SPC-MRM Document 41 Filed 07/10/20 Page 1 of 11 PageID 192




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

 KEIRON KEITH JACKMAN,

                   Plaintiff,

 v.                                                          Case No.: 2:19-cv-828-FtM-38MRM

 20TH JUDICIAL CIRCUIT COURT
 ADMINISTRATION, SCOTT A
 WILSKER, SUZANNE EDERR and
 NICHOEL FORRETT,

                 Defendants.
                                                  /

                                       OPINION AND ORDER1

         Before the Court is Defendants 20th Judicial Circuit Court Administration (“20th

 Judicial Circuit”), Scott A. Wilsker (“Wilsker”), Suzanne Ederr (“Ederr”), and Nichoel

 Forrett’s (“Forrett”) Motion to Dismiss filed on May 13, 2020. (Doc. 34). Plaintiff Keiron

 Keith Jackman (“Jackman”) responded in opposition on June 17, 2020. (Doc. 40). For

 the following reasons, the motion is granted.

                                                 BACKGROUND

         Jackman brings this pro se discrimination action against his former employer, 20th

 Judicial Circuit, and its employees who either directly supervised Jackman or had some

 involvement with his firing. (Doc. 30). As a black male, Jackman asserts he was treated

 less favorably than his white female counterparts during his tenure as a staff attorney.

 (Id.). In his Amended Complaint, Jackman brings discrimination claims under the Civil


 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
 Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
 they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
 availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cv-00828-SPC-MRM Document 41 Filed 07/10/20 Page 2 of 11 PageID 193




 Rights Act of 1866 and 18712, Title VII of the Civil Rights Act of 1964 (“Title VII”), and the

 Florida Civil Rights Act of 1992 (“FCRA”).        (Id. at 22-27, 30-32).     He also alleges

 conspiracy under 42 U.S.C. §§ 1983 and 1985(3), a civil rights claim under 42 U.S.C. §

 1986, and state law claims for negligent supervision/retention and false information

 negligently supplied for the guidance of others. (Id. at 28-30).

        Now, Defendants move to dismiss the Amended Complaint. (Doc. 34). They

 argue (1) Jackman is barred from seeking relief against Defendants Wilsker, Ederr, and

 Forrett in their individual capacities under Title VII and the FCRA (Counts I-III and VI-VIII),

 (2) Jackman fails to state a claim for conspiracy (Count IV), (3) Florida law does not

 recognize a claim for negligent failure to prevent or remedy discrimination in the

 workplace (Count V), (4) the 20th Judicial Circuit is immune from suit as to Counts II and

 IV, and (5) the Amended Complaint is an impermissible shotgun pleading. The Court

 addresses each argument below.

                                        LEGAL STANDARD

        When considering a motion to dismiss under Federal Rule of Civil Procedure

 12(b)(6), the court must accept all factual allegations as true and view them in a light most

 favorable to the plaintiff.   See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).            This

 preferential standard of review, however, does not permit all pleadings adorned with facts

 to survive to the next stage of litigation. The Supreme Court has been clear on this point

 – a district court should dismiss a claim where a party fails to plead facts that make the

 claim facially plausible. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A




 2The Civil Rights Act of 1866 is codified in 42 U.S.C. § 1981, and the Civil Rights Act of
 1871 is codified in 42 U.S.C. § 1983.



                                               2
Case 2:19-cv-00828-SPC-MRM Document 41 Filed 07/10/20 Page 3 of 11 PageID 194




 claim is facially plausible when the court can draw a reasonable inference, based on the

 facts pled, that the opposing party is liable for the alleged misconduct. See Iqbal, 556

 U.S. at 678. This plausibility standard requires “more than a sheer possibility that a

 defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 557 (internal quotation

 marks omitted)).

                                          DISCUSSION

       Before turning to the merits, the Court notes Jackman’s response in opposition is

 both untimely and unsigned. The Court has already admonished Jackman for not signing

 papers. (Doc. 39). A party’s pro se status is no excuse for failing to follow procedural

 rules. E.g., Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007). While the Court will

 exercise leniency and consider the response, Jackman should consider this his final

 warning on failing to comply with the Court’s procedural rules.

       1. Shotgun Pleading

       To start, Defendants maintain the Amended Complaint is a shotgun pleading. This

 is true. Jackman not only fails to make distinction under each count as to the four named

 Defendants, but he improperly lumps Defendants and claims together under several

 counts. Such pleading practice is generally inappropriate. And here, the pleading makes

 it virtually impossible to know which claims are alleged against whom. If Jackman wishes

 to file a Second Amended Complaint, he is directed to (1) plead each claim under a

 separate count, (2) specify under each count which material facts support each claim,

 and (3) clearly identify which claim applies to each Defendant.

       2. Counts I-III & VI-VIII – Discrimination under Title VII and the FCRA




                                             3
Case 2:19-cv-00828-SPC-MRM Document 41 Filed 07/10/20 Page 4 of 11 PageID 195




        Plaintiff sues Defendants Wilsker, Ederr, and Forrett in their individual capacities.

 (Doc. 30 at 1). Defendants argue Jackman is barred from seeking relief against these

 individuals for discrimination under Title VII (Counts I-III) and the FCRA (Counts VI-VIII)

 because neither statute allows individual-capacity suits.3 (Doc. 34 at 7-8). The Court

 agrees.

        “Individual capacity suits under Title VII are . . . inappropriate. The relief granted

 under Title VII is against the employer, not individual employees whose actions would

 constitute a violation of the Act.” Busby v. City of Orlando, 931 F.2d 764, 772 (11th Cir.

 1991); see Dearth v. Collins, 441 F.3d 931, 933 (11th Cir. 2006) (holding

 that Busby applies to all employers, both public and private). The case is the same for

 suits against individuals under the FCRA. See Lapar v. Potter, 395 F .Supp. 2d 1152,

 1160 (M.D. Fla. 2005). Because Jackman seeks to impose individual liability under these

 statutes, his claims are due to be dismissed.

        To the extent that Jackman asserts he seeks relief against Defendants Wilsker,

 Ederr, and Forrett in their official capacities under Title VII and the FCRA, such claims

 are superfluous. The proper way for a plaintiff to recover under Title VII and the FCRA is

 by naming the employer, either by naming the employer directly or supervisor agents of



 3 Under Count II, Plaintiff also brings a claim for retaliation pursuant to 42 U.S.C. § 1981.
 (Doc. 30 at 24-26). It is well established that there is no cause of action against state
 actors under 42 U.S.C. § 1981. See Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 733
 (1989); Butts v. County of Volusia, 222 F.3d 891, 893 (11th Cir. 2000) (citation omitted)
 (Section 1983 “constitutes the exclusive remedy against state actors for violations of the
 rights contained in § 1981.”). Since § 1981 provides no different remedies against a state
 actor than § 1983, and they merge into one another, Jackman’s claims against Wilsker,
 Ederr, and Forrett under § 1981 no longer exist and are due to be dismissed with
 prejudice. See e.g. Bailey v. Town of Lady Lake, Fla., No. 5:05-CV464-OC10GRJ, 2006
 WL 2048250, at *3 (M.D. Fla. July 20, 2006) (citation omitted). Jackman can proceed
 under § 1983 against Wilsker, Ederr, and Forrett in the next complaint.



                                              4
Case 2:19-cv-00828-SPC-MRM Document 41 Filed 07/10/20 Page 5 of 11 PageID 196




 the employer. See Busby, 931 F.2d at 772; see generally Lapar, 395 F.Supp.2d at 1160.

 A suit under Title VII and the FCRA brought against an employee as agent of the employer

 is considered a suit against the employer itself. See Cross v. State of Ala. Dep't of Mental

 Health & Mental Retardation, 49 F.3d 1490, 1504 (11th Cir. 1995); Busby, 931 F.2d at

 772. “Where the employer is named, it then becomes unnecessary and redundant to

 name the supervisors or managers in their official capacities as defendants in the

 statutory discrimination claims because only the assets of the employer are available to

 satisfy a plaintiff's claim and no additional relief may be obtained by naming the individuals

 in their official capacities.” Brooks v. CSX Transp., Inc., No. 3:09-CV-379-J-32HTS, 2009

 WL 3208708, at *4 (M.D. Fla. Sept. 29, 2009) (citations omitted).

        The actions by Defendants Wilsker, Ederr, and Forrett in their official capacities

 are relevant to Jackman’s claims, but it is pointless to keep these individual Defendants

 in this suit when Jackman’s employer is named. See Marshall v. Miller, 873 F. Supp. 628,

 632 (M.D. Fla. 1995) (dismissing Title VII claims against individuals in their official

 capacities as unnecessary where sheriff was named as a defendant and represented the

 department). Considering the above, Jackman’s claims against Defendants Wilkser,

 Ederr, and Forrett in their individual and official capacities under Title VII and the FCRA

 are due to be dismissed.

        3. Count IV – Conspiracy under 42 U.S.C. §§ 1983 and 1985(3)

        Next, Jackman brings a federal conspiracy claim under 42 U.S.C. §§ 1983 and

 1985(3). (Doc. 30 at 28-29). Defendants argue Plaintiff fails to state a claim under Count

 IV, and the Court agrees. (Doc. 34 at 8-9).




                                               5
Case 2:19-cv-00828-SPC-MRM Document 41 Filed 07/10/20 Page 6 of 11 PageID 197




        In the Amended Complaint, Plaintiff asserts that he brings a claim of conspiracy

 under 42 U.S.C. §§ 1983 and 1985(3). “To state a claim under § 1983, a litigant must

 allege a deprivation of a federal right by a person acting under color of state law.” Hansel

 v. All Gone Towing Co., 132 Fed. Appx. 308, 309 (11th Cir. 2005) (citation omitted).

 Under § 1985, a litigant must allege: “(1) a conspiracy; (2) for the purpose of depriving,

 either directly or indirectly, any person or class of persons of the equal protection of the

 laws, or of equal privileges and immunities under the laws; (3) an act in furtherance of the

 conspiracy; (4) and an injury to his person or property or deprivation of any right or

 privilege of a citizen of the United States.” Id. (citation omitted). Under both statutes, if a

 litigant fails to allege facts suggesting a meeting of the minds among multiple defendants,

 the court may dismiss the complaint. See Mickens v. Tenth Judicial Circuit, 181 F. App’x

 865, 876 (11th Cir. May 22, 2006) (citation omitted) (“The core of a conspiracy claim is

 an agreement between the parties; thus, where the plaintiff fails to allege an agreement,

 the pleading is deficient and subject to dismissal.”). A plaintiff cannot rest on “conclusory,

 vague, and general allegations of conspiracy” but must specifically allege an agreement

 between conspiracy defendants. Id.

        Here, the Amended Complaint fails to allege a factual basis that suggests an

 agreement occurred between Ederr and Forrett. Plaintiff avers that Ederr and Forrett

 participated in a conspiracy and lists a series of overt acts taken to advance the alleged

 conspiracy. But the Amended Complaint neither alleges that Ederr and Forrett agreed to

 conspire to deprive Plaintiff of his civil rights, nor does it contain any factual allegations

 that suggest an agreement was reached by these individuals. Plaintiff generally alleges

 that Ederr and Forrett conspired together and includes separate undertakings of each




                                               6
Case 2:19-cv-00828-SPC-MRM Document 41 Filed 07/10/20 Page 7 of 11 PageID 198




 person but shows no meeting of the mind between them. This is insufficient to state a

 claim for conspiracy under §§ 1983 and 1985(3). See Jackson v. Dep't of Veterans

 Affairs, No. 605CV1643ORL19KRS, 2006 WL 8448518, at *2 (M.D. Fla. June 26, 2006)

 (dismissing conspiracy claims under §§ 1983 and 1985(3) because plaintiff failed to allege

 any factual basis showing an agreement between conspirators); Zajac v. Clark, No. 2:13-

 cv-714-FtM-29DNF, 2015 WL 179333, at *7 (M.D. Fla. Jan. 14, 2015). Count IV therefore

 does not survive.4

        4. Count V – Negligence in Failing to Remedy Discrimination

        Under Count V, Jackman brings a claim for “negligence in failing to remedy

 discrimination” against Defendant Wilsker. (Doc. 30 at 29-30). It is unclear what Plaintiff

 intends to allege. When read extremely liberally in conjunction with the briefing, Count V

 appears to assert a civil rights claim under 42 U.S.C. § 1986 and state law claims for

 negligence supervision/retention and false information negligently supplied for the

 guidance of others. Yet it is the pleading, not the briefing on a motion to dismiss, that

 must state a claim. All three claims fail.

        First, Plaintiff’s claim under 42 U.S.C. § 1986 warrants dismissal.        “Section

 1986 provides a cause of action against anyone who has knowledge that any of the

 wrongs conspired to be done, and mentioned in section 1985 of this title, are about to be

 committed, and having the power to prevent or aid in preventing the commission of the

 same, neglects or refuses to do so.” Park v. City of Atlanta, 120 F.3d 1157, 1159 (11th

 Cir. 1997) (internal citation and quotation marks omitted). “Section 1986 claims are




 4Given this conclusion, there is no need to address the intracorporate conspiracy doctrine
 arguments.



                                              7
Case 2:19-cv-00828-SPC-MRM Document 41 Filed 07/10/20 Page 8 of 11 PageID 199




 therefore derivative of § 1985 violations.” Id. at 1159-60. Here, because Plaintiff has not

 pled an actionable § 1985(3) conspiracy, his § 1986 claim against Defendant Wilsker is

 due to be dismissed.

       Plaintiff’s claim for negligent supervision and retention likewise fails. Under Florida

 law, “negligent supervision and retention occurs when during the course of employment,

 the employer becomes aware or should have become aware of problems with an

 employee that indicates his unfitness and the employer fails to take further action such

 as investigation, discharge, or reassignment.” Martinez v. Pavex Corp., 422 F. Supp. 2d

 1284, 1298 (M.D. Fla. 2006) (citation omitted). Liability will thus attach when an employer

 knew or should have known about the offending employee's unfitness and failed to take

 the appropriate action.   See id. (citation omitted).    The “underlying wrong allegedly

 committed by an employee in a negligent supervision or negligent retention claim must

 be based on an injury resulting from a tort which is recognized under common law.”

 Scelta v. Delicatessen Support Servs., Inc., 57 F. Supp. 2d 1327, 1348 (M.D. Fla. 1999).

       Jackman maintains Wilsker failed to correct other supervisors and employees

 when they harassed and discriminated against him in violation of Title VII, 42 U.S.C. §

 1981, and the FCRA. These statutes are not common law causes of action recognized

 by Florida law. See e.g. Castleberry v. Edward M. Chadbourne, Inc., 810 So.2d 1028,

 1030 (Fla. 1st DCA 2002) (stating “Florida does not recognize a common law cause of

 action for negligent failure to maintain a workplace free of sexual harassment” and

 affirming summary judgment on negligence claims based on employees’ propensity to

 act in sexist, harassing, and retaliatory manner); McElrath v. Burley, 707 So.2d 836, 839

 (Fla. 1st DCA 1998) (finding claims of employment discrimination and retaliatory




                                              8
Case 2:19-cv-00828-SPC-MRM Document 41 Filed 07/10/20 Page 9 of 11 PageID 200




 discharge did not exist at common law). Because Jackman does not allege an underlying

 injury based on a common law tort, his state negligence claims cannot move forward.

 Wheeler v. Blackbear Two, LLC, No. 6:12-cv-583-Orl-37TBS, 2012 WL 3596128, at *2

 (M.D. Fla. Aug. 21, 2012).

        Last, Plaintiff asserts he brings a claim for false information negligently supplied

 for the guidance of others. Florida recognizes such a claim. See Morgan v. W.R. Crace

 & Co., 779 So.2d 503, 506 (Fla. 2d DCA 2000). This cause of action requires plaintiff to

 prove six elements: “(1) defendant supplied false information in the course of defendant's

 business, profession, employment, or in any transaction in which defendant had an

 economic interest; (2) defendant was negligent in obtaining or communicating the false

 information; (3) plaintiff was a person for whose benefit and guidance defendant intended

 to supply the false information for use in plaintiff's business transaction; (4) defendant

 intended the false information to influence plaintiff in the business transaction; (5) plaintiff

 justifiably relied on the false information; and (6) the false information was a legal cause

 of loss, injury or damage to plaintiff.” Mendez v. Land Inv'rs, Corp., No. 2:12-CV-158-

 FTM-29, 2014 WL 68486, at *13 (M.D. Fla. Jan. 8, 2014) (citation omitted). Here, Plaintiff

 not only fails to set forth the above elements, but it is unclear how this cause of action

 relating to a business transaction applies to the facts of this employment discrimination

 case. The claim is dismissed.

        5. Counts II & IV – Eleventh Amendment Immunity

        Defendants next argue the 20th Judicial Circuit is immune from suit under Counts

 II (42 U.S.C. § 1981) and Count IV (42 U.S.C. §§ 1983 and 1985(3)). The Court agrees.

 The Eleventh Amendment bars a suit against a state brought by a citizen of that state.




                                                9
Case 2:19-cv-00828-SPC-MRM Document 41 Filed 07/10/20 Page 10 of 11 PageID 201




 See Bd. of Trs. of Univ. of Ala. v. Garrett, 531 U.S. 356, 363 (2001). “This immunity from

 suit extends to ‘arms of the State,’ including state courts[.]” Kaimowitz v. Florida Bar, 996

 F.2d 1151, 1155 (11th Cir. 1993). Here, neither Florida, nor Congress has waived

 Eleventh Amendment immunity under 42 U.S.C. §§ 1981, 1983, and 1985. See Debose

 v. Univ. of S. Fla., 178 F. Supp. 3d 1258, 1267 (M.D. Fla. 2016). The Court finds that the

 §§ 1981, 1983, and 1985 claims asserted against the 20th Judicial Circuit are barred by

 the Eleventh Amendment. Henry v. Fla. Bar, 701 F. App’x 878, 880-81 (11th Cir. 2017).

        Accordingly, it is now

        ORDERED:

             1. Defendants 20th Judicial Circuit Court Administration, Scott A. Wilkser,

                Suzanne Ederr, and Nichoel Forrett’s Motion to Dismiss (Doc. 34) is

                GRANTED.

             2. The Amended Complaint is DISMISSED on shotgun pleading and

                substantive grounds.

                    a. Plaintiff has leave to amend and assert the following:

                           i. 42 U.S.C. § 1983 claim against Defendants Wilsker, Ederr,

                                 and Forrett (Count I);

                           ii. Civil conspiracy under 42 U.S.C. §§ 1983 and 1985(3)

                                 against Defendants Ederr and Forrett (Count IV);

                          iii. 42 U.S.C. § 1986 claim against Wilsker (Count V);

                          iv. Title VII and FCRA claims against Defendant 20th Judicial

                                 Circuit (Count I-III and VI-VIII).




                                                 10
Case 2:19-cv-00828-SPC-MRM Document 41 Filed 07/10/20 Page 11 of 11 PageID 202




                  b. All other claims are DISMISSED with prejudice for the reasons

                      above.

            3. Plaintiff may file a Second Amended Complaint on or before July 25,

               2020. If no Second Amended Complaint is filed, the Court will close

               this case without further notice.

       DONE and ORDERED in Fort Myers, Florida this 10th day of July, 2020.




 Copies: All Parties of Record




                                          11
